UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1126



MARY HART; JOSEPH HART,

                                            Plaintiffs - Appellants,

          versus


ARTHUR ELDER; BERNETT & JACKSON REALTY, INCOR-
PORATED; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-2414-WMN)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Hart, Joseph Hart, Appellants Pro Se. Lynne Ann Battaglia,
United States Attorney, Allen F. Loucks, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order granting summary

judgment in their breach of contract action. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hart v. Elder, No. CA-96-2414-WMN (D. Md. Jan. 7, 1998).
Appellants were not entitled to a jury trial because their claims

were properly decided by the district court on summary judgment.

Also, Appellants failed to raise their defamation claim before the
district court, and the claim may not be raised before this court

for the first time on appeal. See Spencer v. Murray, 5 F.3d 758,

762 (4th Cir. 1993). Similarly, we decline to review Appellants'

request for relief for their children and neighbors because these

people were not parties to the complaint. Finally, we deny Appel-
lants' Omnibus Motion seeking a stay of proceedings in the district

court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2